Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 14, 2016

                                    No. 04-15-00806-CR

                               Michael Wilfred LAFLAMME,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2013CRW160-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                       ORDER

       The appellant’s second motion for extension of time to file their brief is granted. The
appellant’s brief is due on July 13, 2016.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court